DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 18 recite wherein the image processing supresses [sic] an influence of superimposition of the plurality of frame images in a projection image in projecting each of the plurality of frame images cyclically using a corresponding one of a plurality of projection sections, and the plurality of frame images being is included in a moving image. It is unclear what exactly is meant by supresses [sic] an influence of superimposition of the plurality of frame images, which renders the claims vague and indefinite. 

For the purpose of this rejection, the claimed supresses [sic] an influence of superimposition of the plurality of frame images is interpreted as prevention of image quality reduction or degradation of the image quality. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aiso et al. US 2005/0281536 A1.

Considering claim 1 (as Amended), An image processing apparatus, comprising: 
a) an image processing section configured to perform image processing on each of a plurality of frame images before projection, is met by image processing system 100, Fig.1. 
b) wherein the image processing supresses [sic] an influence of superimposition of the plurality of frame images in a projection image in projecting each of the plurality of frame images cyclically using a corresponding one of a plurality of projection sections (para. 0163, Fig.18 image generating unit 1200, generates image characteristics information; prevent a decrease in quality or an increase in processing time due to re-execution of image quality adjustment already performed on high definition image data…, para. [0163]; the image quality processing is able to prohibit sharpness adjustment for which there is an especially high risk of a decrease in image quality by analyzing the image characteristics information, para. [0183]; it is possible to prevent a decrease in image quality and an increase in processing time due to re-executing image quality adjustment already performed on high definition image data… para. 219; see also paragraphs [0217] and [0223]), and
c) the plurality of frame image is being included in a moving image (moving image 121 and moving image file read Figs.2-3);

As to claim 2, the claimed wherein the image processing section is further configured to perform image processing for correcting a pixel value of each of the plurality of frame images (…for the subject frame image F1 as well, correction is performed using each value of the correction volumes u1, v1, and .delta.1, and the position of each pixel of the subject frame image F1 can be moved; para. [0194]). See also paragraphs 204, 207-208, 211-212).

As to claim 3, see the rejection of claim 2. 

Considering claim 18 (as amended) An image processing method, comprising:
a) performing image processing on each of a plurality of frame images before
projection, is met by image processing system 100, Fig.1. 
b) wherein the image processing suppresses an influence of superimposition of the plurality of frame images in a projection image in projecting each of the plurality of frame images cyclically using a corresponding one of a plurality of projection sections, and the plurality of frame image is being included in a moving image (para. 0163, Fig.18 image generating unit 1200, generates image characteristics information; prevent a decrease in quality or an increase in processing time due to re-execution of image quality adjustment already performed on high definition image data…, para. [0163]; the image quality processing is able to prohibit sharpness adjustment for which there is an especially high risk of a decrease in image quality by analyzing the image characteristics information, para. [0183]; it is possible to prevent a decrease in image quality and an increase in processing time due to re-executing image quality adjustment already performed on high definition image data… para. 219; see also paragraphs [0217] and [0223]), and 
c) the plurality of frame image is being included in a moving image (moving image 121 and moving image file read Figs.2-3);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aiso et al. US 2005/0281536 A1.
In regards to claim 15, Aiso does not specifically disclose the claimed a distribution section configured to cyclically distribute, to a plurality of the projection sections, the plurality of frame images each including the pixel value corrected by the image processing section. However, it would be obvious to the skilled in the art that a demultiplexer, an image outputting device or a display controller would demultiplex and/or prepare the images for distribution on a display device such as a projector. Therefore, it would’ve been obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system Aiso  by incorporating a demultiplex, display controller or other similar display device, such being typical considerations of the skilled artisan, the skilled artisan would be motivated to do so in order enhance the utilization efficiency of the reference. 

As to claim 16, Aiso does not specifically disclose a plurality of the projection sections configured to project the plurality of frame images distributed by the distribution section to the projection sections themselves. However, the examiner takes Official Notice in that it is notoriously well known in the art having a plurality of separate projection devices or a single projector comprising multiple laser diodes, to project a plurality of  images to a display surface. Therefore, it would have been obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Aiso by providing such a projection system since in a multiple projection system it is possible to execute a process of alternately outputting image data relating to each image of the continuous frames to the plurality of projectors in units of frames with a predetermined delay time.  
Allowable Subject Matter
Claims 5-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PMN
July 13, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422